DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 18, 19 are objected to because of the following informalities:  
Claim 18, line 4, the correct phrase is “first rebar”
Claim 19, line 3, the correct phrase is “second rebar”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-5, 7, 8, 13-15, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibson (US 9,162,399).
Regarding claim 1, Gibson discloses a rebar 30 comprising: 
a cylindrical body 32 having a longitudinally extending opening formed therein, the opening configured to receive a portion of a coupling therein (Fig 1).
Regarding claim 2, Gibson discloses the cylindrical body 32 is formed from a composite (Abstract).
Regarding claim 3, Gibson discloses the composite is a fiber reinforced polymer (Col 4, Lines 43-50).
Regarding claim 4, Gibson discloses the opening is cylindrical in shape and is arranged concentric with an outer circumferential surface of the cylindrical body (Fig 1, 3).
Regarding claim 5, Gibson discloses the opening includes a surface feature 34a (inner surface) for engaging the portion of the coupling (Fig 1, 3).
Regarding claim 7, Gibson discloses a rebar assembly comprising: 
at least two rebars 156, 158, each of the rebars including a cylindrical body having a longitudinally extending opening 34a formed therein (Fig 1, 18); and 
a coupling 154 including at least two coupling shafts 154a, 154b, each of the coupling shafts received into the opening of one of the rebars (Fig 18).
Regarding claim 8, Gibson discloses an inner circumferential surface of the cylindrical body defining the opening includes a surface feature 34a (inner surface) interacting with the corresponding coupling shaft (Fig 1, 3, 12, 18).
Regarding claim 13, Gibson discloses the coupling 154 is configured to couple a pair of axially aligned rebars (Fig 18).
Regarding claim 14, Gibson discloses the coupling 154 includes a main cylindrical body, wherein each of the coupling shafts 154a, 154b extend axially from a respective end of the main body, and wherein the main body has an outer diameter substantially equal to a diameter of each of the rebars (Fig 18). The term “substantially equal” provides flexibility to the interpretation and is not necessarily limited to “having the same diameter”.
Regarding claims 7 and 15, Gibson discloses a rebar assembly comprising: 
at least two rebars 128, 130, each of the rebars including a cylindrical body having a longitudinally extending opening formed therein (Fig 12); and 
a coupling 126 including at least two coupling shafts, each of the coupling shafts received into the opening of one of the rebars (Fig 12); the coupling 126 is configured to couple a pair of perpendicularly arranged rebars (Fig 12).
Regarding claim 16, Gibson discloses wherein the coupling 126 includes an elbow portion, the elbow divided into a pair of cylindrically shaped portions, wherein each of the coupling shafts extend axially from a respective one of the cylindrically shaped portions such that the coupling shafts extend perpendicularly with respect to each other (Fig 12).
Regarding claim 17, Gibson discloses each of the coupling shafts includes a spacer (portions of the shafts closer to the center of the elbow Fig 12).
Regarding claim 18, Gibson discloses a method of assembling a rebar assembly comprising the steps of: 
providing a first rebar 156, the first rebar having a hole formed therethrough; and attaching the first rebar to a coupling 154, the coupling having a first coupling shaft 154a configured to be received in the hole of the rebar (Fig 18).
Regarding claim 19, Gibson discloses the step of attaching a second rebar 162 to the coupling 154, wherein the coupling has a second coupling shaft 154d configured to be received in the hole of the second rebar 162 (Fig 18).
Regarding claim 20, Gibson discloses the step of arranging the first rebar 156 perpendicular with respect to the second rebar 162 (Fig 18).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (US 9,162,399) in view of Bullivant (GB 2373808A). Gibson discloses the surface feature as discussed in claim 5, but does not disclose the surface feature has a pattern repeating along a length of the rebar. However, Bullivant discloses that is well known to have a connector 10 having an opening with an inner surface feature having a pattern 12 (Fig 1). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface feature as taught by Bullivant, in order to strengthening the connection by preventing separation between the rebar and a threaded element received in the opening.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

9.	Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (US 9,162,399) in view of Schuech (US 8,511,962). 
Regarding claims 9-11, Gibson discloses as discussed in claim 7, but does not disclose each of the coupling shafts includes a plurality of tapered segments; each of the tapered segments tapers radially inwardly when progressing in a direction towards a distal end of a respective one of the coupling shafts; each of the tapered segments has a constant decreasing slope. However, Schuech discloses a coupling element 1 having coupling shafts 2, 3 including a plurality of tapered segments; each of the tapered segments tapers radially inwardly when progressing in a direction towards a distal end of a respective one of the coupling shafts; each of the tapered segments has a constant decreasing slope (Fig 4, 5). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling shafts as taught by Schuech, in order to strengthening the connection by preventing separation between the rebar and the coupling.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Regarding claims 9, 10, 12, Gibson discloses as discussed in claim 7, but does not disclose each of the coupling shafts includes a plurality of tapered segments; each of the tapered segments tapers radially inwardly when progressing in a direction towards a distal end of a respective one of the coupling shafts; each of the tapered segments has a variably decreasing slope. However, Schuech discloses a coupling element 1 having coupling shafts 2, 3 including a plurality of tapered segments; each of the tapered segments tapers radially inwardly when progressing in a direction towards a distal end of a respective one of the coupling shafts; each of the tapered segments has a variably decreasing slope (Fig 1, 2). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling shafts as taught by Schuech, in order to strengthening the connection by preventing separation between the rebar and the coupling.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
09/27/2022